Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered.

Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive.
Applicant states: Smiley discusses the use of an order manager 220. In the case that a particular job entry is not completely finished, the order manager 220 withholds the job entry from being written to the corresponding response portion of the job ring. Smiley, para. no. [0031], In other words, in stark contrast to the elements of claim 1, as especially now amended, Smiley discusses storing result data for first and second jobs in accordance with an order in which data (corresponding to the alleged first data and second data of claim 1) are stored in Smiley's ring. As such, even assuming, arguendo, that one of ordinary skill in the art would have hypothetically combined Goldsack and Smiley, this hypothetical combination fails to disclose or render obvious all of the elements of claim 1.
Examiner states: Examiner respectfully disagrees. As written, the newly added limitations do not prevent the combination from teaching the claim. The limitation, under broadest reasonable interpretation, state results are written back to the same memory location (first slot and second slot) independent of a temporal order. Williams teaches that multiple instructions may be executing in parallel. Williams further teaches memory locations may be reserved for results to be returned or not reserved if results are returned within the same clock cycle. Williams also teaches reserved and empty memory locations which would obviously may be used to store results of operations. These teaches are provided as follows: ([0087] Control circuitry connected to the buffer can manage the rd memory location). Therefore, it would be obvious to one ordinarily skilled in the art, Williams teaches results of parallel operations may be returned to the same memory location in any order independent of time and therefore sufficiently teaches “the processor is to store result data for the first job in the first slot independent of the temporal order, and the co-processor is to store result data for the second job in the second slot independent of the temporal order”.  

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goldsack (Pub. No. US 2018/0225150) in view of Smiley (Pub. No. US 2014/0282579) in view of Williams (Pub. No. US 2009/0271790).
Claim 1, Goldsack teaches “An apparatus comprising: a processor; a co-processor ([Fig. 1] different processors); and a memory comprising a plurality of slots associated with a plurality of jobs ([0019] Data objects may be stored in the shared memory in a particular layout. The shared memory may comprise a first layout of a given set of data objects and a second layout of the given set of data objects. The first layout may be optimised for access by the first processing unit and the second layout may be optimised for access by the second processing unit. The layout of a given set of data objects in the stored memory may depend on the types of the data objects. [0038] location based access as slots); the processor is to apply a set of rules and based on the application of the set of rules, selectively access a first slot of the plurality of slots to read first data stored in the first slot representing a first job of the plurality of jobs and process the first job based on the first data; and the co-processor is to apply the set of rules and based on the application of the set of rules, access a second slot of the plurality of slots other than the first slot to read second data representing a second job of the plurality of jobs and process the second job based on the second data ([0025] The instruction set is further to, when executed by a processing unit of the computing device, perform the selection based on a predefined affinity of the first processing unit for the particular computation type and/or the particular data type and a predefined affinity of the second processing unit for the particular computation type and/or the particular data type. A predefined affinity may comprise, for example, an indication of the performance level of a processing unit when processing data of a given type, or when performing computations of a given type. A predefined affinity may comprise, for example, an indication of a suitability of a processing unit for processing data of a given type, or for performing computations of a given type. An indication comprised in a predefined affinity can be, e.g. a numerical value, a percentage, a ratio, a value-related word (such as "high", "low", "medium", "good", "poor", "average", etc.) an affinity measure, an affinity metric, a term from a predefined set of ordered terms, etc. [0048] See also processor based selection)” the slots of the plurality of slots are ordered corresponding to a temporal order in which the first data and the second data are stored in the memory ring ([0038] The predefined affinities may be used to determine the location, with respect to the topology of the memory hardware, at which a given data object is stored in the shared memory 10. In some examples the location of each data object in the shared memory 10 is based on the types of the data objects and on the predefined affinities of the processing units. In some examples the location of each data object in the shared memory 10 is based on the speed of access of each processing unit to each different location in the shared memory.); the processor and the co-processor are to access the first slot and the second slot and process the first job and the second job in an order that is independent of the temporal order ([0024] Each computation may therefore comprise a small part of a processing task. Each processing unit 11, 12 can simultaneously perform computations (e.g. the processing units 11, 12 may operate in parallel). The examples therefore enable fine-grained parallel processing of tasks.)”.
However, Goldsack may not explicitly teach a memory as a ring.
Smiley teaches “memory ring ([0028] Incoming jobs from a higher-level processor, such as application processor 110 of FIG. 1, that are awaiting processing by processing engine 200 may be maintained in multiple job ring queues, shown as job ring 0-M 230A-C. In one embodiment, the job rings 230A-C may be located in memory close to the protocol processors 240A-C. However, in other embodiment, job rings 230A-C may be located in system memory near the assigning application processor. Job rings 230A-C may be implemented as hardware, software, firmware, or any combination of the above. For example, each job ring 230A-C may be implemented as a circular buffer. The job rings 230A-C may be configured to support the jobs (e.g., tasks) associated with one individual high-level processing thread of the higher-level processor. Each job ring 230A-C may support a unique number of incoming jobs, as shown with depths A, B, C in the FIG. 2.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Smiley with the teachings of Goldsack in order to provide evidence memory of Goldsack may be a ring based memory. Goldsack and Smiley are analogous art directed towards processing jobs. Together Goldsack and Smiley teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have 
However, the combination may not explicitly teach how results of operations are returned.
Williams teaches “the processor is to store result data for the first job in the first slot independent of the temporal order and the co-processor is to store result data for the second job in the second slot independent of the temporal order  ([0079] When an instruction is issued for execution, any results of the instruction should be returned to the Execution Buffer to locations within the original instruction's space on the buffer. Thus the results of the instruction will be placed in the same sequential order of items in the buffer as the instruction and its operands had. [0087] Control circuitry connected to the buffer can manage the issuing of instructions and emptying or reserving of the corresponding buffer locations. It is further proposed that an instruction and its operands can be issued for execution even if they do not exist in consecutive locations in the buffer and are separated by one or more empty locations. [0088] Thus, for example, if circuitry local to the buffer could execute the instruction and return a result within the same clock cycle, then the result can be loaded into the location previously occupied by, say, the instruction at the end of the particular clock cycle. ..However, multiple instructions can be issued and executing at any time… (2) some instructions will be issued and removed from the buffer with a reservation(s) being placed in the buffer for the results of the instruction to be returned to [Fig. 5] depicting reservation at 3rd memory location with empty memory locations before and after the 3rd memory location)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Williams with the teachings of Goldsack, Smiley in order to provide evidence memory of Goldsack may store results within the same location. Goldsack, Smiley, Williams are analogous art directed towards processing jobs. Together Goldsack, Smiley, Williams teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Williams with the teachings of Goldsack, Smiley by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Goldsack teaches “the apparatus of claim 1, wherein the processor and the co-processor to process the first job and the second job in respective overlapping time intervals ([0024] A computation may comprise, e.g., a callable unit; a part of a callable unit; a loop of a callable unit; a program; an operation, an expression, a statement, a function, a subroutine, etc. Since, in the examples, each processing unit 11, 12 can access the data objects in the shared memory 10, it is possible to divide up processing tasks (i.e. into "computations") between the different processing units at a fine-grained level. Each computation may therefore comprise a small part of a processing task. Each processing unit 11, 12 can simultaneously perform computations (e.g. the processing units 11, 12 may operate in parallel). The examples therefore enable fine-grained parallel processing of tasks.)”.
Claim 4, the combination teaches the claim, wherein Goldsack teaches “the apparatus of claim 1, wherein the co-processor to determine whether the co-processor is to perform processing of the second job based on a slot index derived by applying by the set of rules ([0039] For example, data objects of a given data type for which the first processing unit 11 has a relatively greater affinity and for which the second processing unit 12 has a relatively lesser affinity may be stored in locations which can be more quickly accessed by the first processing unit 11 than by the second processing unit 12. It is expected in such examples that the data objects of the given data type will be frequently used by the first processing unit 11 and infrequently (or never) used by the second processing unit 12. Location of the data objects of the given type such that they can be quickly accessed by the first processing unit can therefore improve the performance of example computing devices having this feature.)”.
Claim 5, the combination teaches the claim, wherein Goldsack teaches “the apparatus of claim 1, wherein the co-processor to determine whether the co-processor is to perform processing of the second job based on the second data ([0025] The instruction set is further to, when executed by a processing unit of the computing device, perform the selection based on a predefined affinity of the first processing unit for the particular computation type and/or the particular data type and a predefined affinity of the second processing unit for the particular computation type and/or the particular data type. A predefined affinity may comprise, for example, an indication of the performance level of a processing unit when processing data of a given type, or when performing computations of a given type. A predefined affinity may comprise, for example, an indication of a suitability of a processing unit for processing data of a given type, or for performing computations of a given type. An indication comprised in a predefined affinity can be, e.g. a numerical value, a percentage, a ratio, a value-related word (such as "high", "low", "medium", "good", "poor", "average", etc.) an affinity measure, an affinity metric, a term from a predefined set of ordered terms, etc. [0048] See also processor based selection)”.
Claim 7, the combination teaches the claim, wherein Goldsack teaches “The apparatus of claim 1, wherein the second slot to further store third data representing a third job of the plurality of jobs, and the co-processor to read the second data comprises a first co-processor to read the second data, the apparatus further comprising: a second co-processor to access the second slot to read the third data and selectively process the third job based on the third data ([0042] For example, a computing device may comprise a DSP and a CPU, as well as a memory optimisation instruction set (e.g. the instruction set 40). The CPU has a greater affinity for image data than the DSP, so data objects comprising image data are stored in a shared memory of the computing device at locations which can be quickly accessed by the CPU. A GPU is added to the computing device, which has a greater affinity for image data than the CPU. However; the GPU cannot quickly access some of the memory locations at which image data objects are stored. In response to the addition of the GPU, a processing unit of the computing device executes the memory optimisation instruction set, and this causes the computing device to move the image data objects stored at locations which cannot quickly be accessed by the GPU to locations which can be quickly accessed by the GPU. If the GPU was subsequently removed, the memory optimisation instruction set, when executed by a processing unit of the computing devices, would in response to the removal, cause the computing device to move the image data objects back to their original locations (or other locations able to be quickly accessed by the CPU).)”.
Claim 9, the combination teaches the claim, wherein Goldsack teaches “the apparatus of claim 7, wherein the first co-processor and the second coprocessor to process the second job and the third job in respective overlapping time intervals ([0024] A computation may comprise, e.g., a callable unit; a part of a callable unit; a loop of a callable unit; a program; an operation, an expression, a statement, a function, a subroutine, etc. Since, in the examples, each processing unit 11, 12 can access the data objects in the shared memory 10, it is possible to divide up processing tasks (i.e. into "computations") between the different processing units at a fine-grained level. Each computation may therefore comprise a small part of a processing task. Each processing unit 11, 12 can simultaneously perform computations (e.g. the processing units 11, 12 may operate in parallel). The examples therefore enable fine-grained parallel processing of tasks.).
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Goldsack  in view of Smiley in view of Williams in further view of Olsen (Pat. No. US 9,893,972).
Claim 3, the combination may not explicitly teach the claim.
Olson teaches “the apparatus of claim 1, further comprising: an output stage to access the memory ring to retrieve results associated with the processing of the first and second jobs in an order consistent with the temporal order ([Col. 3, Lines 48-62] In various embodiments of the present disclosure, the agents within the storage volume (e.g., a computer-readable medium stored with computer-executable instructions) can process numerous I/O requests using a ring buffer. As one skilled in the art will appreciate, a ring buffer is a structural allocation of data storage that functions to provide first-in, first-out ( FIFO) reading and writing to that data storage, thereby buffering a data stream. In some embodiments, this structural allocation can be logical or physical within a storage volume and additionally can use pointers to index the FIFO characteristics of the ring buffer. In the various embodiments of the present disclosure, the ring buffer stores the traces, spans, and subspans available to the agent. In various embodiments, the ring buffer limits the amount of data collected and aggregated by agent.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Olson with the teachings of Goldsack, Smiley, Williams in order to provide evidence memory of Goldsack may be a ring memory where results of a job may be provided. . 
Claim 6, 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsack  in view of Smiley in view of Williams in further view of Boland (Pub. No. US 2013/0339971).
Claim 6, the combination may not explicitly teach the claim.
Boland teaches “the apparatus of claim 1, wherein the co-processor to process job data associated with the second job based on a pointer to the job data represented by the second data ([0034] To associate a particular packet 154 with a particular communication stream, queue manager 152 provides metadata to security processor 150 that describes a relationship between each packet 154 and a particular communication stream. In one implementation, the metadata includes a pointer to a memory location that stores instructions for processing the particular communication stream (referred to as a descriptor). As such, the metadata (i.e. of Goldsack) describes a job to be performed by the security processor on the input packet data.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Boland with the teachings of Goldsack, Smiley, Williams in order to provide additional data for job processing. Goldsack, Smiley, Williams, Boland are analogous art directed towards processing jobs. Together Goldsack, Smiley, Williams, Boland teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Boland with the teachings of Goldsack, Smiley, Williams by known methods and gained expected results. 
Claim 15, the combination may not explicitly teach the claim.
Boland teaches “the apparatus of claim 1, further comprising: a load balancing stage to write metadata to the second slot designating the co-processor to perform processing of the second job ([0034] To associate a particular packet 154 with a particular communication stream, queue manager 152 provides metadata to security processor 150 that describes a relationship between each packet 154 and a particular communication stream. In one implementation, the metadata includes a pointer to a memory location that stores instructions for processing the particular communication stream (referred to as a descriptor). As such, the metadata (i.e. of Goldsack) describes a job to be performed by the security processor on the input packet data.)”.
Rational to claim 6 is applied here.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsack  in view of Smiley in view of Williams in further view of Balmin (Pub. No. US 2015/0269001).
Claim 8, the combination may not explicitly teach the claim.
Balmin teaches “the apparatus of claim 7, wherein the second co-processor to process the third job based on the third data representing completion of the processing of the second job by the first co-processor ([0027] Suppose, for example, a task on a node completes, freeing a slot. The assignment layer determines which job is the most relatively under-allocated according to the allocation layer schedule, and acts greedily, assigning a new task from that job to the slot. Examining FIG. 2, the tasks 202, 204 and 206 are represented as "bricks" in the assignment layer. As illustrated, the large number and small size of the tasks makes the right-hand side image a close approximation to the left-hand side image in FIG. 2. That is, in at least one embodiment of the invention, assignment layer reality is an excellent approximation to allocation layer theory.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Balmin with the teachings of Goldsack, Smiley, Williams in order to provide additional processor resources for job processing. Goldsack, Smiley, Williams, Balmin are analogous art directed towards processing jobs. Together Goldsack, Smiley, Williams, Balmin teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Balmin with the teachings of Goldsack, Smiley, Williams by known methods and gained expected results. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsack  in view of Smiley in view of Williams in further view of Takada (Pub. No. US 2015/0205648).
Claim 10, the combination may not explicitly teach the limitations of the claim.
Takada teaches “the apparatus of claim 1, further comprising: a fabric interface controller to receive a plurality of data packets to be processed; each slot of the plurality of slots is associated with a data packet of the plurality of data packets; the first job is associated with processing a first data packet of the plurality of data packets; and the second job is associated with processing a second data packet of the plurality of data packets ([0023] When an input packet is received, the packet preprocessing unit 11 generates a packet processing request with respect to the CPU cores 12-1 through 12-n. Specifically, first, when an input packet is received, the packet reception processing unit 21 of the packet preprocessing unit 11 executes, with respect to the input packet, a MAC layer termination process, a cutout process of the packet header, a flow sorting (load distributing) process, etc. The packet header that has been cut out from the input packet may be stored in the shared cache 16 that is common to the cores. Furthermore, the payload of the input packet may be stored in the external memory 5 via the memory controller 14. After the reception process is performed by the packet reception processing unit 21, the packet descriptor generation unit 22 of the packet preprocessing unit 11 generates a packet descriptor, which includes information for increasing the efficiency of the process at the CPU cores 12-1 through 12-n, and pointer information indicating the storage position of the packet header. The packet descriptor generation unit 22 stores the packet descriptor in the job queue 18 provided in each core, to make a packet process request (i.e. job as taught by Goldsack) to the CPU cores 12-1 through 12-n.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Takada with the teachings of Goldsack, Smiley in order to provide evidence jobs of Goldsack may be associated with packets for processing. Goldsack, Smiley, Takada are analogous art directed towards processing jobs. Together Goldsack, Smiley, Takada teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of . 
Claim 11, 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsack  in view of Smiley in view of Williams in further view of Sridhara (Pub. No. US 2015/0110103).
Claim 11, the combination may not explicitly teach the limitations of the claim.
Sridhara teaches “the apparatus of claim 10, further comprising an input stage to: use a slot sequence number to identify a slot of the plurality of slots in which to store metadata associated with a given data packet of the plurality of data packets in response to the fabric interface controller receiving the given data packet; and store metadata describing the given data packet in the identified slot ([0056] After receiving an incoming packet in block 202 of method 200, the receiver device processor may determine the sequence number of the incoming packet in block 302. As described above, the incoming packet may include metadata including the packet's sequence number. [0085] Upon receiving the next incoming packet 7 706b, the receiver device processor determines from the packet's sequence number (7) and the sequence number of the last-buffered packet (4) that the number of free buffer slots required to store incoming packet 7 706b is three (i.e., packet 7 -packet 4=3 free buffer slots required). The receiver device processor again checks the packet rejection history 716b to determine the number of packets that have been rejected between packet 4 and the incoming packet 7 706b. In this case, based on the packet rejection history 716b, the receiver device processor determines that there was one rejection (i.e., packet 6) between packet 4 and the incoming packet 7 706b. Based on this information, the receiver device processor calculates that adjusted number of required free buffer slots is two because packet 6 has already been rejected, meaning that the buffer 702 only needs two buffer slots: one to store packet 5, should it ever arrive; and one to store the incoming packet 7 706b. The receiver device processor may then determine that the buffer 702 has room to store incoming packet 7 706b because buffer slots 708, 710 are free.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Sridhara with the teachings of Goldsack, Smiley in order to provide evidence additional data provided within the slots of Goldsack for the purposes of fine level job processing. 
Claim 12, the combination may not explicitly teach the limitations of the claim.
Sridhara teaches “the apparatus of claim 11, wherein the metadata represents at least one of a packet size, a packet state ([0115] In an embodiment, the receiver device processor may analyze metadata or headers included in the media packet stored in the selected buffer slot to identify whether the media packet includes redundant data.), a port receiving the given data packet, or a port to transmit the given data packet after processing.
Rational to claim 11 is applied here.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsack  in view of Smiley in view of Williams in view of Sridhara in further view of Takada.
Claim 13, the combination may not explicitly teach the limitations of the claim.
Takada teaches “the apparatus of claim 11, wherein the input stage to further store data in the identified slot representing a pointer to payload data associated with the given data packet ([0023] When an input packet is received, the packet preprocessing unit 11 generates a packet processing request with respect to the CPU cores 12-1 through 12-n. Specifically, first, when an input packet is received, the packet reception processing unit 21 of the packet preprocessing unit 11 executes, with respect to the input packet, a MAC layer termination process, a cutout process of the packet header, a flow sorting (load distributing) process, etc. The packet header that has been cut out from the input packet may be stored in the shared cache 16 that is common to the cores. Furthermore, the payload of the input packet may be stored in the external memory 5 via the memory controller 14. After the reception process is performed by the packet reception processing unit 21, the packet descriptor generation unit 22 of the packet preprocessing unit 11 generates a packet descriptor, which includes information for increasing the efficiency of the process at the CPU cores 12-1 through 12-n, and pointer information indicating the storage position of the packet header. The packet descriptor generation unit 22 stores the packet descriptor in the job queue 18 provided in each core, to make a packet process request (i.e. job as taught by Goldsack) to the CPU cores 12-1 through 12-n.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Takada with the teachings of Goldsack, Smiley, Sridhara in order to provide evidence additional data provided within packets of Goldsack for the purposes of fine level job processing. Goldsack, Smiley, Sridhara, Takada are analogous art directed towards processing jobs. Together Goldsack, Smiley, Sridhara, Takada teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Takada with the teachings of Goldsack, Smiley, Sridhara by known methods and gained expected results. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsack  in view of Smiley in view of Williams in view of Takada in further view of Olsen.
Claim 14, Olsen teaches “the apparatus of claim 10, wherein the co-processor to process the second data packet according to the second job and write to the memory ring to modify data stored in the second slot in response to the co-processor completing processing of the second data packet ([Col. 3, Lines 48-62] In various embodiments of the present disclosure, the agents within the storage volume (e.g., a computer-readable medium stored with computer-executable instructions) can process numerous I/O requests using a ring buffer. As one skilled in the art will appreciate, a ring buffer is a structural allocation of data storage that functions to provide first-in, first-out ( FIFO) reading and writing to that data storage, thereby buffering a data stream. In some embodiments, this structural allocation can be logical or physical within a storage volume and additionally can use pointers to index the FIFO characteristics of the ring buffer. In the various embodiments of the present disclosure, the ring buffer stores the traces, spans, and subspans available to the agent. In various embodiments, the ring buffer limits the amount of data collected and aggregated by agent.)”.
Rational to claim 3 is applied here.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsack  in view of Smiley in view of Williams in view of Rungta (Pub. No. US 2018/0074865).
Claim 17, the combination may not explicitly teach the limitations of the claim.
Rungta teaches “the apparatus of claim 1, wherein the memory ring comprises a lockless ring to be shared in parallel accesses by the processor and the co-processor ([Claim 8]. A computer readable medium, embodied in a non-transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for lockless access to a resource in a computing environment, the acts comprising: exposing at least one shared resource to be accessed by two or more processing entities in the computing environment; forming a data structure associated with the shared resource wherein the data structure references at least, a consecutive read count value that indicates a number of consecutive read access requests to the shared resource, and a state variable to hold a plurality of state values; receiving, from a first one of the two or more processing entities, a shared access request to read the shared resource; incrementing, responsive to receiving the shared access request, the consecutive read count value; and changing the state variable from a first state value to a second state value based at least in part on a comparison of the consecutive read count value to a threshold value.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Rungta with the teachings of Goldsack, Smiley in order to provide evidence Goldsack may be lockeless for parallel processing. Goldsack, Smiley, Rungta are analogous art directed towards processing jobs. Together Goldsack, Smiley, Rungta teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Rungta with the teachings of Goldsack, Smiley by known methods and gained expected results. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsack  in view of Smiley in view of Williams in view of Boland (Pub. No. US 2013/0339968) in further view of Stiner (Pub. No. US 2014/0223436).
Claim 18, the combination teaches  “at least one non-transitory machine-readable storage medium having stored thereon instructions that, when executed by at least one machine, cause the at least one machine to perform operations comprising: receiving a plurality of data packets be processed from network fabric; a processor core applying a set of rules to selectively identify first slot entries of the plurality of slot entries and processing data packets assigned to the slot entries; and a co-processor applying the set of rules to selectively identify second slot entries of the plurality of slot entries and processing data packets assigned to the first slot entries the processor core accessing the first slot entries in an order that is independent of the temporal order to perform first jobs; the co-processor accessing the second slot entries in an order that is independent of the temporal order to perform second jobs; the processor core storing result data for the first jobs in the first slot entries independent of the temporal order; and the co-processor storing result data for the second jobs in the second slot entries independent of the temporal order” is similar to claim 1 and therefore rejected with the same references and citations.
However, the combination may not explicitly teach a packet is a task or job of Goldsack.
Boland teaches a task is in a form of packet ([0030] … The security processor 150 shown in FIG. 2 receives task or job assignments from processor 102 of system 100 in the form of a number of input packets or frames, or references thereto).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Boland with the teachings of Goldsack, Smiley in order to provide evidence jobs of Goldsack may be a packet. Goldsack, Smiley, Boland are analogous art directed towards processing jobs. Together Goldsack, Smiley, Boland teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Boland with the teachings of Goldsack, Smiley by known methods and gained expected results. 
However, the combination may not explicitly teach the remaining limitations.
([0014] The phrase "required queue position (RQP)" as used herein should be understood to mean the place or order in a collection where entities or tasks that are stored and held will be processed later in a particular order based on specific criteria (e.g., First-in-First-out, Last-in-First-out, oldest first, highest priority first, etc.).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Stiner with the teachings of Goldsack, Smiley, Boland in order to provide evidence jobs of Goldsack may be in time-based order for the purposes of satisfying quality constraints. Goldsack, Smiley, Boland, Stiner are analogous art directed towards processing jobs. Together Goldsack, Smiley, Boland, Stiner teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Stiner with the teachings of Goldsack, Smiley, Boland, Stiner by known methods and gained expected results. 
Claim 25, “a method comprising: receiving a plurality of data packets be processed from network fabric; assigning the plurality data packets to slot entries of a memory ring based on a temporal order in which the plurality of data packets are received; a processor core applying a set of rules to selectively identify first slot entries of the plurality of slot entries of the memory ring and processing data packets assigned to the first slot entries  and a co-processor applying the set of rules to selectively identify second slot entries of the plurality of slot entries of the memory ring and processing data packets assigned to the second slot entries the processor core accessing the first slot entries in an order that is independent of the temporal order to perform first jobs; the co-processor accessing the second slot entries in an order that is independent of the temporal order to perform second jobs; the processor core storing result data for the first jobs in the first slot entries independent of the temporal order; and the co-processor storing result data for the second jobs in the second slot entries independent of the temporal order” is similar to claim 18 and therefore rejected with the same references and citations.
Claim 27, “an apparatus comprising: means for assigning a plurality of data packets received from a network fabric to slot entries of a memory ring based on a temporal order in which the plurality of data packets are received; a processor core applying a set of rules to selectively identify first slot entries of the plurality of slot entries of the memory ring and processing data packets assigned to the first slot entries; and a co-processor applying the set of rules to selectively identify second slot entries of the plurality of slot entries of the memory ring and processing data packets assigned to the second slot entries wherein: the slot entrees of the plurality of slot entries are ordered corresponding to a temporal order in which the data is stored in the plurality of slot entries. the processor and the co-processor are to access the first slot entries and the second slot entries in an order that is independent of the temporal order to perform first jobs and second jobs, the processor is to store result data for the first jobs in the first slot entries independent of the temporal order, and the co-processor is to store result data for the second jobs in the second slot entries independent of the temporal order” is similar to claim 18 and therefore rejected with the same references and citations.
Claim 19-21, 26, 28-30 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsack  in view of Smiley in view of Williams  in view of Boland in view of Stiner in further view of Sridhara.
Claim 19, the combination may not explicitly teach the claim.
Sridhara teaches “the at least one non-transitory machine-readable storage medium of claim 18, storing instructions that when executed by the at least one machine cause the at least one machine to: for a first data packet of the plurality of data packets, determine whether the memory ring is full based at least in part on comparison of an input slot sequence number to an output slot sequence number ([0050] When the receiver device processor determines that the adjusted number of required free buffer slots exceeds the actual number of free slots in the buffer (i.e., determination block 210="Yes"), the processor may reject the incoming packet in block 214. In this event, the buffer may be full, such as when the rate of playout is slower than the rate in which the receiver device receives incoming packets. In another embodiment, the buffer may not be full, but the receiver device processor may still reject the incoming packet because the processor may anticipate receiving other packets out of order and may be saving slots in the buffer for those out-of-order packets.); and based at least in part on a result of the comparison, selectively assign the first data packet to a slot of the plurality of slots represented by a value of the input slot sequence number ([0056] After receiving an incoming packet in block 202 of method 200, the receiver device processor may determine the sequence number of the incoming packet in block 302. As described above, the incoming packet may include metadata including the packet's sequence number. [0085] Upon receiving the next incoming packet 7 706b, the receiver device processor determines from the packet's sequence number (7) and the sequence number of the last-buffered packet (4) that the number of free buffer slots required to store incoming packet 7 706b is three (i.e., packet 7 -packet 4=3 free buffer slots required). The receiver device processor again checks the packet rejection history 716b to determine the number of packets that have been rejected between packet 4 and the incoming packet 7 706b. In this case, based on the packet rejection history 716b, the receiver device processor determines that there was one rejection (i.e., packet 6) between packet 4 and the incoming packet 7 706b. Based on this information, the receiver device processor calculates that adjusted number of required free buffer slots is two because packet 6 has already been rejected, meaning that the buffer 702 only needs two buffer slots: one to store packet 5, should it ever arrive; and one to store the incoming packet 7 706b. The receiver device processor may then determine that the buffer 702 has room to store incoming packet 7 706b because buffer slots 708, 710 are free.)”.
The rational to claim 11 is applied here.
Claim 20, the combination may not explicitly teach the claim.
Sridhara teaches “the at least one non-transitory machine-readable storage medium of claim 19, storing instructions that when executed by the at least one machine causes the at least one machine to, for the first data packet, store metadata representing completion of processing of the first data packet in the slot assigned to the first data packet ([0085] Upon receiving the next incoming packet 7 706b, the receiver device processor determines from the packet's sequence number (7) and the sequence number of the last-buffered packet (4) that the number of free buffer slots required to store incoming packet 7 706b is three (i.e., packet 7 -packet 4=3 free buffer slots required). The receiver device processor again checks the packet rejection history 716b to determine the number of packets that have been rejected between packet 4 and the incoming packet 7 706b. In this case, based on the packet rejection history 716b, the receiver device processor determines that there was one rejection (i.e., packet 6) between packet 4 and the incoming packet 7 706b. Based on this information, the receiver device processor calculates that adjusted number of required free buffer slots is two because packet 6 has already been rejected, meaning that the buffer 702 only needs two buffer slots: one to store packet 5, should it ever arrive; and one to store the incoming packet 7 706b. The receiver device processor may then determine that the buffer 702 has room to store incoming packet 7 706b because buffer slots 708, 710 are free.)”.
The rational to claim 11 is applied here.
Claim 21, the combination may not explicitly teach the claim.
Sridhara teaches “the at least one non-transitory machine-readable storage medium of claim 18, storing instructions that, when executed by the at least one machine, causes the at least one machine to: identify a slot entry of the plurality of slot entries based at least in part on an output slot sequence number; and read metadata from the identified slot entry based at least in part on the output slot sequence number to determine whether the data packet associated with the identified slot entry has been processed. ([0075] In determination block 602, the receiver device processor may determine whether playout of a packet has finished. For instance, the receiver device processor may monitor a packet's playout progress, such as the amount of play time remaining or the number of bytes left to play out. When the receiver device processor determines that the packet has not finished playout (i.e., determination block 602="No"), the processor may continue performing the operations in determination block 602 until the processor recognizes that playout of the packet has finished. [0076] When the receiver device processor determines that the packet has finished playing (i.e., determination block 602="Yes"), the processor may determine the sequence number of the packet in the buffer that is currently playing. For example, the receiver device processor may reference a playlist that includes the identity of the packets in the buffer, as well as their sequence number/playing order.)”.
The rational to claim 11 is applied here.
Claim 26, “the method of claim 25, wherein assigning the data packets to slot entries of a memory ring comprises: for a first data packet of the plurality of data packets, determining whether the memory ring is full based at least in part on comparison of an input slot sequence number to an output slot sequence number; and based at least in part on a result of the comparison, selectively assigning the first data packet to a slot entry of the plurality of slot entries represented by a value of the input slot sequence number” is similar to claim 21 and therefore rejected with the same references and citations.
Claim 28, “the apparatus of claim 27, further comprising: means for determining, for a first data packet of the plurality of data packets, whether the memory ring is full based at least in part on comparison of an input slot sequence number to an output slot sequence number; and means for selectively assigning the first data packet to a slot entry of the plurality of slot entries represented by a value of the input slot sequence number based at least in part on a result of the comparison” is similar to claim 19 and therefore rejected with the same references and citations.
Claim 29, “the apparatus of claim 27, further comprising: means for storing, for a first data packet of the plurality of data packets, metadata representing completion of processing of the first data packet in the slot entry assigned to the first data packet” is similar to claim 21 and therefore rejected with the same references and citations.
Claim 30, “the apparatus of claim 27, further comprising: means for identifying a slot entry of the plurality of slot entries based at least in part on an output slot sequence number; and means for reading metadata from the identified slot entry based at least in part on the output slot sequence number to determine whether the data packet associated with the identified slot entry has been processed” is similar to claim 21 and therefore rejected with the same references and citations.
Claim 22-24 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsack  in view of Smiley in view of Boland in view of Williams in view of Stiner in further view of Sebexen (Pub. No. US 2018/0109452).
Claim 22, the combination may not explicitly teach the claim.
Sebexen teaches “the at least one non-transitory machine-readable storage medium of claim 18, the storage medium storing instructions that when executed by the at least one machine causes the at least one machine to perform operations comprising: the co-processor processing a first data packet based on data contained in a first field of a first slot entry of the plurality of slot entries; and another co-processor processing the first data packet based on data contained in a second field of the first slot ([0179] In STEP 902, a first very long instruction word (VLIW) including a set of slot instructions corresponding to a set of functional units is received. Each slot instruction may include an opcode identifying an operation to be performed by the set of functional units and value fields related to the operation, where a dedicated subset of the value fields include dedicated bits dedicated to the slot instruction and an allocable subset of the value fields include allocable bits allocable to other slot instructions. For example, the VLIW 800A including a set of slot instructions 800A1-800A4 corresponding to the functional units of the processor core 300A is received [0180] In STEP 904, the opcodes of each slot instruction are identified. Continuing the example, the opcodes 801, 808, 809, and 815 may be identified. [0181] In STEP 906, based on the opcodes, which allocable bits are allocated to which slot instructions are determined. Continuing the example, it is determined to which slot the bits corresponding to value 805 are allocated (e.g., the second slot like slot 800A2 or the first slot like slot 800B1). [0182] In STEP 908, each functional unit is instructed to perform an operation identified by a corresponding slot instruction using the corresponding dedicated bits and any allocable bits determined to be allocated to the slot instruction. Continuing the example, the functional units of the processor core 300A may be instructed to perform an operation based on the opcodes 801, 808, 809, and 815 and the remaining bits, based on their allocation to which slot.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Sebexen with the teachings of Goldsack, Smiley, Boland, Stiner in order to provide evidence additional fields within Goldsacks slots for the purposes of fine-grain control of job processing. Goldsack, Smiley, Boland, Stiner, Sebexen are analogous art directed towards 
Claim 23, the combination may not explicitly teach the claim.
Sebexen teaches “the at least one non-transitory machine-readable storage medium of claim 22, wherein at least part of the processing of the first data packet based on the data contained in the first field and the processing of the first data packet based the data contained in the second field occur in parallel ([0090] FIG. 5 shows a flowchart of a method for routing data packets according to a static priority routing policy (e.g., in a network-on-chip architecture). While the various steps in this flowchart are presented and described sequentially, one of ordinary skill will appreciate that some or all of the steps can be executed in different orders and some or all of the steps can be executed in parallel. Further, in one or more embodiments, one or more of the steps described below can be omitted, repeated, and/or performed in a different order. Accordingly, the specific arrangement of steps shown in FIG. 5 should not be construed as limiting the scope of the invention.)”.
Rational to claim 22 is applied here.
Claim 24, the combination may not explicitly teach the claim.
Sebexen teaches “The at least one non-transitory storage medium of claim 22, wherein at least part of the processing of the first data packet based on the data contained in the first field and the processing of the first data packet based the data contained in the second field occur sequentially ([0090] FIG. 5 shows a flowchart of a method for routing data packets according to a static priority routing policy (e.g., in a network-on-chip architecture). While the various steps in this flowchart are presented and described sequentially, one of ordinary skill will appreciate that some or all of the steps can be executed in different orders and some or all of the steps can be executed in parallel. Further, in one or more embodiments, one or more of the steps described below can be omitted, repeated, and/or performed in a different order. Accordingly, the specific arrangement of steps shown in FIG. 5 should not be construed as limiting the scope of the invention.)”.
Rational to claim 22 is applied here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199